Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 29, 2020

                                     No. 04-20-00122-CR

                                        Ignacio SALAS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 17-12-00129-CRK
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER

        Appellant’s notice of appeal was filed with this court on February 24, 2020. The
appellate record was completed on July 27, 2020. Appellant’s brief was due on August 26, 2020.
Appellant requested an extension of time to October 26, 2020 to file his brief, which was
granted. As of the date of this order, Appellant has not filed a brief or subsequent motion for
extension of time.
        Accordingly, we ORDER Appellant’s attorney to either file Appellant’s brief or a motion
to dismiss this appeal on or before November 9, 2020. If nothing is filed by that date, we will
abate this appeal to the trial court for an abandonment hearing. See TEX. R. APP. P. 38.8(b)(2).
Appellant’s attorney is cautioned that, to protect Appellant’s rights, this court may “initiat[e]
contempt proceedings against Appellant’s counsel.” TEX. R. APP. P. 38.8(b)(4).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court